DETAILED ACTION
The restriction requirement of November 29, 2021 has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-6, drawn to a method of manufacturing building materials from volcanic material, classified in CPC B28B 11/246.
II. Claims 7-8, drawn to a system of manufacturing building materials, classified in CPC B28B 1/54.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method, Group I, can be practiced by another and materially apparatus such as the manually collecting material into a mold and cooling it in water.  Alternatively, the apparatus, Group II, can be used to practice another and materially different process such a method of molding slag.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Balint Szent-Miklosy on January 3, 2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Abstract
The abstract of the disclosure is objected to because the abstract is not properly presented.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Pat. 6551541) in view of Yoon et al (KR20040075836 with references to the machine English translation provided herewith).
Regarding Claim 1, Watson teaches a method of manufacturing building materials (Abstract), the method comprising: 
collecting molten volcanic material (Col. 3, Lines 5-12; Col. 4, Lines 29-39); 
directing the molten volcanic material into a mold (Fig. 1- delivery tube 21 deliver magma into mold 23; Col. 3, Lines 11-12; Col. 4, Lines 35-36); 
allowing the molten volcanic material within the mold to be cooled to produce solid volcanic material (Col. 4, Line 34); and 
removing the solid volcanic material from the mold (Col. 3, Lines 18-19).

Watson does not appear to explicitly teach conveying the mold into a body of water and allowing the molten material within the mold to be cooled by the body of water to produce solid material.  
In the same field of molten casting operations, Yoon teaches an alternative mold cooling device wherein the mold is conveyed into a body of water ([0038]- the mold is submerged in cooling water) and allows the molten material within the mold to be cooled by the body of water to produce solid material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watson to include conveying the mold into a body of water and allowing the molten material within the mold to be cooled by the body of water to produce solid material as taught by Yoon with reasonable expectation of success to maximize the cooling effect [0039]. 

Regarding Claim 2, Watson further teaches collecting the volcanic material includes: scooping the molten volcanic material from a flow of molten volcanic material (Col. 4, Lines 29-39).

Regarding Claim 3, Watson further teaches the molten volcanic material is collected by catching the molten volcanic material after the molten volcanic material flows off an edge of land (See Fig. 1 wherein molten magma is brought above the water level and into a mold).

Regarding Claim 4, Watson further teaches directing the molten volcanic material into a mold includes situating the mold beneath the molten volcanic material and catching the molten volcanic material in the mold (See Fig. 1 wherein mold 23 is brought beneath the flow of molten magma and molten magma is caught by mold 23).

Regarding Claim 5, Yoon further teaches conveying the mold into the body of water includes moving the mold along a conveyor belt [0038]- lower conveyor 60 submerges mold 20 in cooling water 49).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Watson and Yoon to include using the weight of the molten material to move the mold along the conveyor belt as taught by Yoon with reasonable expectation of success to remove vibration from the conveyor belt [0025] thus meeting the instant limitation of a weight of the molten volcanic material is used to move the mold along the conveyor belt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        1/3/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712